EXHIBIT 10.1

 

EQUITY PURCHASE AGREEMENT

 

THIS EQUITY PURCHASE AGREEMENT entered into as of the 24th day of May, 2016(this
"AGREEMENT"), by and between KODIAK CAPITAL GROUP, LLC, a Delaware limited
liability company ("INVESTOR"), and FRANCHISE HOLDINGS INTERNATIONAL, INC., a
Nevada corporation (the "COMPANY").

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to Investor, from time to
time as provided herein, and Investor shall purchase up to One Million Dollars
($1,000,000) of the Company's Common Stock (as defined below).

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I 

CERTAIN DEFINITIONS

 

Section 1.1 DEFINED TERMS as used in this Agreement, the following terms shall
have the following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined)

 

"AGREEMENT" shall have the meaning specified in the preamble hereof.

 

"BY-LAWS" shall have the meaning specified in Section 4.7.

 

"CLAIM NOTICE" shall have the meaning specified in Section 9.3(a).

 

"CLOSING" shall mean one of the closings of a purchase and sale of shares of
Common Stock pursuant to Section 2.3.

 

"CLOSING CERTIFICATE" shall mean the closing certificate of the Company in the
form of Exhibit B hereto.

 

"CLOSING PRICE" shall mean the highest closing bid price for the Company's
common stock on the Principal Market on a Trading Day as reported by Bloomberg
Finance L.P.

 

 1

 

 

"COMMITMENT NOTE" shall have the meaning specified in Section 2.1(b).

 

"COMMITMENT PERIOD" shall mean the period commencing on the Execution Date, and
ending on the earlier of (i) the date on which Investor shall have purchased Put
Shares pursuant to this Agreement for an aggregate Purchase Price of the Maximum
Commitment Amount or (ii) December 31, 2017.

 

"COMMON STOCK" shall mean the Company's common stock, $0.0001 par value per
share, and any shares of any other class of common stock whether now or
hereafter authorized, having the right to participate in the distribution of
dividends (as and when declared) and assets (upon liquidation of the Company).

 

"COMPANY" shall have the meaning specified in the preamble to this Agreement.

 

"DAMAGES" shall mean any loss, claim, damage, liability, cost and expense
(including, without limitation, reasonable attorneys' fees and disbursements and
costs and expenses of expert witnesses and investigation).

 

"DISPUTE PERIOD" shall have the meaning specified in Section 9.3(a).

 

"EXCHANGE ACT" shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

"EXECUTION DATE" shall mean the date on which this Agreement is executed and
delivered by the Company and Investor.

 

"FINRA" shall mean the Financial Industry Regulatory Authority, Inc.

 

"FLOOR PRICE" shall have the meaning specified in Section 2.2(c).

 

"INVESTMENT AMOUNT" shall mean the Put Shares referenced in the Put Notice
multiplied by the Purchase Price.

 

"INDEMNIFIED PARTY" shall have the meaning specified in Section 9.3(a).

 

"INDEMNIFYING PARTY" shall have the meaning specified in Section 9.3(a).

 

"INDEMNITY NOTICE" shall have the meaning specified in Section 9.3(b).

 

"INVESTOR" shall have the meaning specified in the preamble to this Agreement.

 

"MARKET PRICE" shall mean the Closing Price on the Principal Market for any
Trading Day during the Valuation Period, as reported by Bloomberg Finance L.P.

 

"MATERIAL ADVERSE EFFECT" shall mean any effect on the business, operations,
properties, or financial condition of the Company that is material and adverse
to the Company and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
enter into and perform its obligations under any of this Agreement.

 

"MAXIMUM COMMITMENT AMOUNT" shall mean One Million Dollars ($1,000,000).

 

 2

 

 

"PERSON" shall mean an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

"PLEDGE SHARES" shall mean the shares of Common Stock issuable as collateral for
the Commitment Note.

 

"PRINCIPAL MARKET" shall mean any of the national exchanges (i.e. NYSE, NYSE
AMEX, Nasdaq), or principal quotation systems (i.e. OTCQX, OTCQB), or other
principal exchange or recognized quotation system which is at the time the
principal trading platform or market for the Common Stock.

 

"PURCHASE PRICE" shall mean 70% of the Market Price on such date on which the
Purchase Price is calculated in accordance with the terms and conditions of this
Agreement.

 

"PUT" shall mean the right of the Company to require the Investor to purchase
shares of Common Stock, subject to the terms and conditions of this Agreement.

 

"PUT DATE" shall mean any Trading Day during the Commitment Period that a Put
Notice is deemed delivered pursuant to Section 2.2(b).

 

"PUT NOTICE" shall mean a written notice, substantially in the form of Exhibit A
hereto, to Investor setting forth the Put Shares with respect to which the
Company intends to require Investor to purchase pursuant to the terms of this
Agreement.

 

"PUT SHARES" shall mean all shares of Common Stock issued, or that the Company
shall be entitled to issue, per any applicable Put Notice in accordance with the
terms and conditions of this Agreement.

 

"REGISTERED SECURITIES" shall mean the (a) Put Shares and (b) any securities
issued or issuable with respect to any of the foregoing by way of exchange,
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or otherwise. As
to any particular Registered Securities, once issued such securities shall cease
to be Registered Securities when (i) a Registration Statement has been declared
effective by the SEC and such Registered Securities have been disposed of
pursuant to a Registration Statement, (ii) such Registered Securities have been
sold under circumstances under which all of the applicable conditions of Rule
144 are met, (iii) such time as such Registered Securities have been otherwise
transferred to holders who may trade such shares without restriction under the
Securities Act or (iv) in the opinion of counsel to the Company, which counsel
shall be reasonably acceptable to Investor (for which purposes it is agreed that
the Company's counsel as of the Execution Date shall be deemed acceptable), such
Registered Securities may be sold without registration under the Securities Act
or the need for an exemption from any such registration requirements and without
any time, volume or manner limitations pursuant to Rule 144(b)(i) (or any
similar provision then in effect) under the Securities Act.

 

"REGISTRATION STATEMENT" shall mean the Company's effective registration
statement on file with the SEC registering the resale of the Registered
Securities, and any follow up registration statement or amendment thereto.

 

"REGULATION D" shall mean Regulation D promulgated under the Securities Act.

 

"RULE 144" shall mean Rule 144 promulgated under the Securities Act or any
similar provision then in force under the Securities Act.

 

 3

 

 

"SEC" shall mean the United States Securities and Exchange Commission.

 

"SECURITIES ACT" shall have the meaning specified in the recitals of this
Agreement.

 

"SEC DOCUMENTS" shall mean, as of a particular date, all reports and other
documents filed by the Company pursuant to Section 13(a) or 15(d) of the
Exchange Act since the end of the Company's then most recently completed and
reported fiscal year as of the time in question (provided that if the date in
question is within ninety days of the beginning of the Company's fiscal year,
the term shall include all documents filed since the beginning of the preceding
fiscal year).

 

"SHORT SALES" shall mean all "short sales" as defined in Rule 200 of Regulation
SHO under the Exchange Act.

 

"THIRD PARTY CLAIM" shall have the meaning specified in Section 9.3(a).

 

"TRADING DAY" shall mean a day on which the Principal Market shall be open for
business.

 

"TRANSACTION DOCUMENTS" shall mean this Agreement and the Registration Rights
Agreement.

 

"VALUATION PERIOD" shall mean the period of five (5) Trading Days immediately
following the Put Date associated with the applicable Put Notice during which
the Purchase Price of the Common Stock is valued. Investor shall notify the
Company in writing of the occurrence of the Put Date associated with a Put
Notice. The Valuation Period shall begin the first Trading Day following such
written notice from Investor.

 

ARTICLE II

PURCHASE AND SALE OF COMMON STOCK

  

Section 2.1 INVESTMENTS.

  

(a) PUTS. Upon the terms and conditions set forth herein (including, without
limitation, the provisions of Article VII), on any Put Date the Company may
exercise a Put by the delivery of a Put Notice.

 

(b) COMMITMENT NOTE. As a condition for the execution of this Agreement by the
Investor, the Company shall issue to the Investor a note in the principal amount
equal to $65,000 (the "Secured Note") on the Execution Date.

  

Section 2.2 MECHANICS.

  

(a) PUT NOTICE. At any time and from time to time during the Commitment Period,
the Company may deliver a Put Notice to Investor, subject to the conditions set
forth in Section 7.2. Two Trading Days following the Put Date, the Company shall
initiate deliver of the Put Shares referenced in the Put Notice to Investor's
brokerage account, Subject to Section 2.2(c) below.

 

(b)  DATE OF DELIVERY OF PUT NOTICE. A Put Notice shall be deemed delivered on
(i) the Trading Day it is received by email by Investor if such notice is
received on or prior to 09:00 New York time, or (ii) the immediately succeeding
Trading Day if it is received by email after 09:00 New York time on a Trading
Day or at any time on a day which is not a Trading Day. The Valuation Period
will commence on the Put Date.

 

(c)   FLOOR PRICE. If during the Valuation Period the Purchase Price falls below
the Floor Price set in the Put Notice, the Investor may elect to purchase all or
any portion of the Put Shares at the Floor Price.

 

Section 2.3 CLOSINGS. At the end of the Valuation Period the Purchase Price
shall be established; if the value of the Put Shares initially delivered to
Investor is greater than the Maximum Commitment Amount then immediately after
the Valuation Period the Investor shall deliver to Company the Put Shares
surplus associated with such Put. The Closing of a Put shall occur upon the
first Trading Day following the completion of the Valuation Period, whereby
Investor shall deliver the Investment Amount, by wire transfer of immediately
available funds to an account designated by the Company. In addition, on or
prior to such Closing Date, each of the Company and Investor shall deliver to
each other all documents, instruments and writings required to be delivered or
reasonably requested by either of them pursuant to this Agreement in order to
implement and effect the transactions contemplated herein.

 



 4

 



  

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF INVESTOR

 

Investor represents and warrants to the Company that:

 

Section 3.1 INTENT. Investor is entering into this Agreement for its own account
and Investor has no present arrangement (whether or not legally binding) at any
time to sell the Registered Securities to or through any person or entity;
provided, however, that Investor reserves the right to dispose of the Registered
Securities at any time in accordance with federal and state securities laws
applicable to such disposition.

 

Section 3.2 NO LEGAL ADVICE FROM THE COMPANY. The Investor acknowledges that it
has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with its own legal counsel and investment and tax
advisors. The Investor is relying solely on such counsel and advisors and not on
any statements or representations of the Company or any of its representatives
or agents for legal, tax or investment advice with respect to this investment,
the transactions contemplated by this Agreement or the securities laws of any
jurisdiction.

 

Section 3.3 SOPHISTICATED INVESTOR. Investor is a sophisticated investor (as
described in Rule 506(b)(2)(ii) of Regulation D) and an accredited investor (as
defined in Rule 501 of Regulation D), and Investor has such experience in
business and financial matters that it is capable of evaluating the merits and
risks of an investment in the Registered Securities. Investor acknowledges that
an investment in the Registered Securities is speculative and involves a high
degree of risk.

 

Section 3.4 AUTHORITY. (a) Investor has the requisite power and authority to
enter into and perform its obligations under this Agreement and the transactions
contemplated hereby in accordance with its terms; (b) the execution and delivery
of this Agreement and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action and no
further consent or authorization of Investor or its partners is required; and
(c) this Agreement has been duly authorized and validly executed and delivered
by Investor and constitutes a valid and binding obligation of Investor
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, or similar laws relating to, or affecting generally the
enforcement of, creditors' rights and remedies or by other equitable principles
of general application.

 

Section 3.5 NOT AN AFFILIATE. Investor is not an officer, director or
"affiliate" (as that term is defined in Rule 405 of the Securities Act) of the
Company.

 

Section 3.6 ORGANIZATION AND STANDING. Investor is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted.
Investor is duly qualified and in good standing in every jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those in which the failure so to qualify
would not have a material adverse effect on Investor.

 

Section 3.7 ABSENCE OF CONFLICTS. The execution and delivery of this Agreement
and any other document or instrument contemplated hereby, and the consummation
of the transactions contemplated hereby and thereby, and compliance with the
requirements hereof and thereof, will not (a) violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on Investor, (b)
violate any provision of any indenture, instrument or agreement to which
Investor is a party or is subject, or by which Investor or any of its assets is
bound, or conflict with or constitute a material default thereunder, (c) result
in the creation or imposition of any lien pursuant to the terms of any such
indenture, instrument or agreement, or constitute a breach of any fiduciary duty
owed by Investor to any third party, or (d) require the approval of any
third-party (that has not been obtained) pursuant to any material contract,
instrument, agreement, relationship or legal obligation to which Investor is
subject or to which any of its assets, operations or management may be subject.

 



 5

 



 

Section 3.8 DISCLOSURE; ACCESS TO INFORMATION. Investor had an opportunity to
review copies of the SEC Documents filed on behalf of the Company and has had
access to all publicly available information with respect to the Company.

 

Section 3.9 MANNER OF SALE. At no time was Investor presented with or solicited
by or through any leaflet, public promotional meeting, television advertisement
or any other form of general solicitation or advertising.

 

Section 3.10 Estimates; Forward-Looking Statements. The Investor acknowledges
that any and all estimates or forward-looking statements or projections with
which it may have been provided (collectively, the "Information") were prepared
by the Company in good faith, but that the attainment of any such projections,
estimates or forward-looking statements cannot be guaranteed, will not be
updated by the Company and should not be relied upon. The Investor further
acknowledges that any and all Information regarding the historical performance
of the Company is not necessarily indicative of future performance.

 

Section 3.11 Trading Activities; No Short Sales. Neither the Investor nor any of
its affiliates currently has an open short position in the Common Stock. Since
the earlier of (a) such time when such Investor was first contacted by the
Company or any other person acting on behalf of the Company regarding the
transactions contemplated hereby or (b) thirty (30) days prior to the date
hereof, neither such Investor nor any affiliate of such Investor which (x) had
knowledge of the transactions contemplated hereby, (y) has or shares discretion
relating to such Investor's investments or trading or information concerning
such Investor's investments, including in respect of the Registered Securities,
or (z) is subject to such Investor's review or input concerning such affiliate's
investments or trading (collectively, "Trading Affiliates") has, directly or
indirectly, effected or agreed to effect any Short Sale, whether or not against
the box, established any "put equivalent position" (as defined in Rule 16a-1(h)
under the Exchange Act) with respect to the Common Stock, granted any other
right (including, without limitation, any put or call option) with respect to
the Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Registered Securities.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Investor that, except as disclosed in the
SEC Documents:

 

Section 4.1 ORGANIZATION OF THE COMPANY. The Company is a corporation duly
organized and validly existing and in good standing under the laws of the State
of Nevada and has all requisite power and authority to own, lease and operate
its properties and to carry on its business as now being conducted. The Company
is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, other than those in
which the failure so to qualify would not have a Material Adverse Effect.

 

 6

 

 

Section 4.2 AUTHORITY. (a) The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement and to
issue the Put Shares; (b) the execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action and no
further consent or authorization of the Company or its Board of Directors or
stockholders is required; and (c) this Agreement has been duly executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.

 

Section 4.3 CAPITALIZATION. As of the date hereof, the authorized capital stock
of the Company consists of 100,000,000 shares of Common Stock, $0.0001 par value
per share, of which 66,885,082 shares were issued and outstanding as of November
19, 2015 and no shares of preferred stock as of November 19, 2015. Except as set
forth on Schedule 4.3, there are no outstanding securities which are convertible
into shares of Common Stock, whether such conversion is currently exercisable or
exercisable only upon some future date or the occurrence of some event in the
future. All of the outstanding shares of Common Stock of the Company have been
duly and validly authorized and issued and are fully paid and non-assessable.

 

Section 4.4 COMMON STOCK. To the best of its knowledge, the Company is in full
compliance with all reporting requirements of the Exchange Act, and the Company
has maintained all requirements for the continued listing or quotation of the
Common Stock, and such Common Stock is currently listed or quoted on the
Principal Market which is presently the OTCQB.

 

Section 4.5 SEC DOCUMENTS. The Company may make available to Investor true and
complete copies of the SEC Documents (including, without limitation, proxy
information and solicitation materials). To the Company's knowledge, the Company
has not provided to Investor any information that, according to applicable law,
rule or regulation, should have been disclosed publicly prior to the date hereof
by the Company, but which has not been so disclosed. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Exchange Act, and other federal laws, rules and regulations applicable to
such SEC Documents, and none of the SEC Documents contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply as to form and
substance in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles applied on a
consistent basis during the periods involved (except (a) as may be otherwise
indicated in such financial statements or the notes thereto or (b) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements) and fairly present in all material
respects the financial position of the Company as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).

 

Section 4.6 VALID ISSUANCES. When issued and paid for as herein provided, the
Put Shares shall be duly and validly issued, fully paid, and non-assessable. The
sales of the Put Shares pursuant to this Agreement, and the Company's
performance of its obligations hereunder, shall not (a) result in the creation
or imposition of any liens, charges, claims or other encumbrances upon the Put
Shares, or any of the assets of the Company, or (b) entitle the holders of
outstanding shares of Common Stock to preemptive or other rights to subscribe to
or acquire the Common Stock or other securities of the Company. The Put Shares
shall not subject Investor to personal liability, in excess of the subscription
price by reason of the ownership thereof.

 

 7

 

 

Section 4.7 NO CONFLICTS. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby, including without limitation the issuance of the Put
Shares, do not and will not (a) result in a violation of the Company's
Certificate of Incorporation or By-Laws or (b) conflict with, or constitute a
material default (or an event that with notice or lapse of time or both would
become a material default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, indenture,
instrument or any "lock-up" or similar provision of any underwriting or similar
agreement to which the Company is a party, or (c) result in a violation of any
federal, state or local law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations) applicable to the
Company or by which any property or asset of the Company is bound or affected
(except for such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect) nor is the Company otherwise materially in
violation of, conflict with or in default under any of the foregoing. The
business of the Company is not being conducted in violation of any law,
ordinance or regulation of any governmental entity, except for possible
violations that either singly or in the aggregate do not and will not have a
Material Adverse Effect. The Company is not required under federal, state or
local law, rule or regulation to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement or issue and sell the Common Stock in accordance with the terms hereof
(other than any SEC, FINRA or state securities filings that may be required to
be made by the Company subsequent to any Closing, or any registration statement
that may be filed pursuant hereto); provided that, for purposes of the
representation made in this sentence, the Company is assuming and relying upon
the accuracy of the relevant representations and agreements of Investor herein.

 

Section 4.8 NO MATERIAL ADVERSE CHANGE. Since December 31, 2015 no event has
occurred that would have a Material Adverse Effect on the Company.

 

Section 4.9 LITIGATION AND OTHER PROCEEDINGS. Except as disclosed in the
Company's SEC filings, there are no lawsuits or proceedings pending or to the
knowledge of the Company threatened, against the Company, nor has the Company
received any written or oral notice of any such action, suit, proceeding or
investigation, which would have a Material Adverse Effect. No judgment, order,
writ, injunction or decree or award has been issued by or, so far as is known by
the Company, requested of any court, arbitrator or governmental agency which
would have a Material Adverse Effect.

 

Section 4.10 DILUTION. The number of shares of Common Stock issuable as Put
Shares may increase substantially in certain circumstances, including, but not
necessarily limited to, the circumstance wherein the trading price of the Common
Stock declines during the period between the Execution Date and the end of the
Commitment Period. The Company's executive officers and directors have studied
and fully understand the nature of the transactions contemplated by this
Agreement and recognize that they have a potential dilutive effect. The board of
directors of the Company has concluded in its good faith business judgment that
such issuance is in the best interests of the Company. The Company specifically
acknowledges that its obligation to issue the Put Shares is binding upon the
Company and enforceable regardless of the dilution such issuance may have on the
ownership interests of other shareholders of the Company.

 

ARTICLE V

COVENANTS OF INVESTOR

 

Section 5.1 COMPLIANCE WITH LAW; TRADING IN SECURITIES. Investor's trading
activities with respect to shares of the Common Stock will be in compliance with
all applicable state and federal securities laws, rules and regulations and the
rules and regulations of FINRA and the Principal Market on which the Common
Stock is listed or quoted.

 

 8

 

 

Section 5.2 SHORT SALES AND CONFIDENTIALITY. Neither Investor nor any trading
affiliate will execute any Short Sales during the period from the date hereof to
the end of the Commitment Period. For the purposes hereof, and in accordance
with Regulation SHO, the sale after delivery of a Put Notice of such number of
shares of Common Stock reasonably expected to be purchased under a Put Notice
shall not be deemed a Short Sale.

 

Other than to other Persons party to this Agreement, Investor has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

 

ARTICLE VI

COVENANTS OF THE COMPANY

 

Section 6.1 RESERVATION OF COMMON STOCK. The Company will, from time to time as
needed in advance of a Closing Date, reserve and keep available until the
consummation of such Closing, free of preemptive rights sufficient shares of
Common Stock for the purpose of enabling the Company to satisfy its obligation
to issue the Put Shares to be issued in connection therewith. The number of
shares so reserved from time to time, as theretofore increased or reduced as
hereinafter provided, may be reduced by the number of shares actually delivered
hereunder.

 

Section 6.2 LISTING OF COMMON STOCK. If the Company applies to have the Common
Stock traded on any other Principal Market, it shall include in such application
the Put Shares, and shall take such other action as is necessary or desirable in
the reasonable opinion of Investor to cause the Common Stock to be listed on
such other Principal Market as promptly as possible. The Company shall use its
commercially reasonable efforts to continue the listing and trading of the
Common Stock on the Principal Market (including, without limitation, maintaining
sufficient net tangible assets) and will comply in all respects with the
Company's reporting, filing and other obligations under the bylaws or rules of
the FINRA and the Principal Market.

 

Section 6.3 CERTAIN AGREEMENTS. So long as this Agreement remains in effect, the
Company covenants and agrees that it will not, without the prior written consent
of the Investor, enter into any other equity line of credit agreement with a
third party during the Commitment Period having terms and conditions
substantially comparable to this Agreement. For the avoidance of doubt, nothing
contained in the Transaction Documents shall restrict, or require the Investor's
consent for, any agreement providing for the issuance or distribution of (or the
issuance or distribution of) any equity securities pursuant to any agreement or
arrangement that is not commonly understood to be an "equity line of credit."

 

ARTICLE VII

CONDITIONS TO DELIVERY OF

PUT NOTICES AND CONDITIONS TO CLOSING

 

Section 7.1 CONDITIONS PRECEDENT TO THE OBLIGATION OF THE COMPANY TO ISSUE AND
SELL COMMON STOCK. The obligation hereunder of the Company to issue and sell the
Put Shares to Investor is subject to the satisfaction of each of the conditions
set forth below.

 

(a) ACCURACY OF INVESTOR'S REPRESENTATIONS AND WARRANTIES. The representations
and warranties of Investor shall be true and correct in all material respects as
of the date of this Agreement and as of the date of each such Closing as though
made at each such time.

 

(b) PERFORMANCE BY INVESTOR. Investor shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by Investor at or
prior to such Closing.

 

 9

 

 

Section 7.2 CONDITIONS PRECEDENT TO THE RIGHT OF THE COMPANY TO DELIVER A PUT
NOTICE AND THE OBLIGATION OF INVESTOR TO PURCHASE PUT SHARES. The right of the
Company to deliver a Put Notice and the obligation of Investor hereunder to
acquire and pay for the Put Shares is subject to the satisfaction of each of the
following conditions:

 

(a) EFFECTIVE REGISTRATION STATEMENT. The Registration Statement, and any
amendment or supplement thereto, shall remain effective for the sale by Investor
of the Registered Securities subject to such Put Notice, and (i) neither the
Company nor Investor shall have received notice that the SEC has issued or
intends to issue a stop order with respect to such Registration Statement or
that the SEC otherwise has suspended or withdrawn the effectiveness of such
Registration Statement, either temporarily or permanently, or intends or has
threatened to do so and (ii) no other suspension of the use or withdrawal of the
effectiveness of such Registration Statement or related prospectus shall exist. 

 

(b) ACCURACY OF THE COMPANY'S REPRESENTATIONS AND WARRANTIES. The
representations and warranties of the Company shall be true and correct in all
material respects (except for representations and warranties specifically made
as of a particular date), except for any conditions which have temporarily
caused any representations or warranties herein to be incorrect and which have
been corrected with no continuing impairment to the Company or Investor.

 

(c) PERFORMANCE BY THE COMPANY. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company.

 

(d) NO INJUNCTION. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or adopted by any
court or governmental authority of competent jurisdiction that prohibits or
directly and materially adversely affects any of the transactions contemplated
by this Agreement, and no proceeding shall have been commenced that may have the
effect of prohibiting or materially adversely affecting any of the transactions
contemplated by this Agreement.

 

(e) ADVERSE CHANGES. Since the date of filing of the Company's most recent SEC
Document, no event that had or is reasonably likely to have a Material Adverse
Effect has occurred.

 

(f) NO SUSPENSION OF TRADING IN OR DELISTING OF COMMON STOCK. The trading of the
Common Stock shall not have been suspended by the SEC, the Principal Market or
the FINRA and the Common Stock shall have been approved for listing or quotation
on and shall not have been delisted from the Principal Market.

 

(g) TEN PERCENT LIMITATION. On each Closing Date, the number of Put Shares then
to be purchased by Investor shall not exceed the number of such shares that,
when aggregated with all other shares of Common Stock then owned by Investor
beneficially or deemed beneficially owned by Investor, would result in Investor
owning more than 9.99% of all of such Common Stock as would be outstanding on
such Closing Date, as determined in accordance with Section 16 of the Exchange
Act and the regulations promulgated thereunder. For purposes of this Section, in
the event that the amount of Common Stock outstanding as determined in
accordance with Section 16 of the Exchange Act and the regulations promulgated
thereunder is greater on a Closing Date than on the date upon which the Put
Notice associated with such Closing Date is given, the amount of Common Stock
outstanding on such Closing Date shall govern for purposes of determining
whether Investor, when aggregating all purchases of Common Stock made pursuant
to this Agreement, would own more than 9.99% of the Common Stock following such
Closing Date.

 

(h) NO KNOWLEDGE. The Company shall have no knowledge of any event more likely
than not to have the effect of causing such Registration Statement to be
suspended or otherwise ineffective (which event is more likely than not to occur
within the fifteen (15) Trading Days following the Trading Day on which such Put
Notice is deemed delivered).

 

(i) OTHER. On the date of delivery of each Put Notice, Investor shall have
received a certificate in substantially the form and substance of Exhibit B
hereto, executed by an executive officer of the Company and to the effect that
all the conditions to such Closing shall have been satisfied as at the date of
each such certificate.

 

 10

 

 

ARTICLE VIII

LEGENDS

 

Section 8.1 PUT SHARES. No legend shall be placed on the share certificates
representing the Put Shares.

 

Section 8.2 COLLATERAL SHARES. Certificates evidencing the Collateral Shares
shall not contain a legend (i) while a registration statement covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Collateral Shares pursuant to Rule 144, or (iii) if such legend
is not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the SEC).

 

Section 8.3 INVESTOR'S COMPLIANCE. Nothing in this Article VIII shall affect in
any way Investor's obligations under any agreement to comply with all applicable
securities laws upon the sale of the Common Stock.

 

ARTICLE IX

NOTICES; INDEMNIFICATION

 

Section 9.1 NOTICES. Any and all notices or other communications or deliveries
to be provided by the Investor hereunder shall be in writing and delivered
personally, by facsimile, by email attachment, or sent by a nationally
recognized overnight courier service, addressed to the Company, at the address
set forth below, or such other facsimile number, email address, or address as
the Company may specify for such purposes by notice to the Holder delivered in
accordance with this Section 9.1. Any and all notices or other communications or
deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by facsimile, by email attachment, or sent by a nationally
recognized overnight courier service addressed to the Investor at the facsimile
number or email address or address of the Investor set forth below. Any notice
or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number or email
attachment to the email address set forth on the signature pages attached hereto
prior to 5:30 p.m. (New York City time) on any date, (ii) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number or email attachment to the email address set
forth on the signature pages attached hereto on a day that is not a Trading Day
or later than 5:30 p.m. (New York City time) on any Trading Day, (iii) the
second Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or (iv) upon actual receipt by the party to
whom such notice is required to be given. The addresses for such communications
shall be:

 

If to the Company:

 

If to the Investor:

Kodiak Capital Group, LLC

260 Newport Center Drive

Newport Beach, CA 92660

info@kodiakfunds.com

 

Either party hereto may from time to time change its address or email for
notices under this Section 9.1 by giving at least ten (10) days' prior written
notice of such changed address to the other party hereto.

 

 11

 

 

Section 9.2 INDEMNIFICATION. Each party (an "Indemnifying Party") agrees to
indemnify and hold harmless the other party along with its officers, directors,
employees, and authorized agents, and each Person or entity, if any, who
controls such party within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (an "Indemnified Party") from and against any
Damages, joint or several, and any action in respect thereof to which the
Indemnified Party becomes subject to, resulting from, arising out of or relating
to (i) any misrepresentation, breach of warranty or nonfulfillment of or failure
to perform any covenant or agreement on the part of Indemnifying Party contained
in this Agreement, (ii) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or any post-effective
amendment thereof or supplement thereto, or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, (iii) any untrue statement or alleged
untrue statement of a material fact contained in any preliminary prospectus or
contained in the final prospectus (as amended or supplemented, if the Company
files any amendment thereof or supplement thereto with the SEC) or the omission
or alleged omission to state therein any material fact necessary to make the
statements made therein, in the light of the circumstances under which the
statements therein were made, not misleading, or (iv) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation under the Securities Act, the Exchange
Act or any state securities law, as such Damages are incurred, except to the
extent such Damages result primarily from Indemnified Party's failure to perform
any covenant or agreement contained in this Agreement or Indemnified Party's
negligence, recklessness or bad faith in performing its obligations under this
Agreement; provided, however, that the foregoing indemnity agreement shall not
apply to any Damages of an Indemnified Party to the extent, but only to the
extent, arising out of or based upon any untrue statement or alleged untrue
statement or omission or alleged omission made by an Indemnifying Party in
reliance upon and in conformity with written information furnished to the
Indemnifying Party by the Indemnified Party expressly for use in the
Registration Statement, any post-effective amendment thereof or supplement
thereto, or any preliminary prospectus or final prospectus (as amended or
supplemented). 

 

Section 9.3 METHOD OF ASSERTING INDEMNIFICATION CLAIMS. All claims for
indemnification by any Indemnified Party (as defined below) under Section 9.2
shall be asserted and resolved as follows:

 

(a) In the event any claim or demand in respect of which an Indemnified Party
might seek indemnity under Section 9.2 is asserted against or sought to be
collected from such Indemnified Party by a person other than a party hereto or
an affiliate thereof (a "THIRD PARTY CLAIM"), the Indemnified Party shall
deliver a written notification, enclosing a copy of all papers served, if any,
and specifying the nature of and basis for such Third Party Claim and for the
Indemnified Party's claim for indemnification that is being asserted under any
provision of Section 9.2 against an Indemnifying Party, together with the amount
or, if not then reasonably ascertainable, the estimated amount, determined in
good faith, of such Third Party Claim (a "CLAIM NOTICE") with reasonable
promptness to the Indemnifying Party. If the Indemnified Party fails to provide
the Claim Notice with reasonable promptness after the Indemnified Party receives
notice of such Third Party Claim, the Indemnifying Party shall not be obligated
to indemnify the Indemnified Party with respect to such Third Party Claim to the
extent that the Indemnifying Party's ability to defend has been prejudiced by
such failure of the Indemnified Party. The Indemnifying Party shall notify the
Indemnified Party as soon as practicable within the period ending thirty (30)
calendar days following receipt by the Indemnifying Party of either a Claim
Notice or an Indemnity Notice (as defined below) (the "DISPUTE PERIOD") whether
the Indemnifying Party disputes its liability or the amount of its liability to
the Indemnified Party under Section 9.2 and whether the Indemnifying Party
desires, at its sole cost and expense, to defend the Indemnified Party against
such Third Party Claim.

 

(i) If the Indemnifying Party notifies the Indemnified Party within the Dispute
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this Section 9.3(a), then the
Indemnifying Party shall have the right to defend, with counsel reasonably
satisfactory to the Indemnified Party, at the sole cost and expense of the
Indemnifying Party, such Third Party Claim by all appropriate proceedings, which
proceedings shall be vigorously and diligently prosecuted by the Indemnifying
Party to a final conclusion or will be settled at the discretion of the
Indemnifying Party (but only with the consent of the Indemnified Party in the
case of any settlement that provides for any relief other than the payment of
monetary damages or that provides for the payment of monetary damages as to
which the Indemnified Party shall not be indemnified in full pursuant to Section
9.2). The Indemnifying Party shall have full control of such defense and
proceedings, including any compromise or settlement thereof; provided, however,
that the Indemnified Party may, at the sole cost and expense of the Indemnified
Party, at any time prior to the Indemnifying Party's delivery of the notice
referred to in the first sentence of this clause (i), file any motion, answer or
other pleadings or take any other action that the Indemnified Party reasonably
believes to be necessary or appropriate to protect its interests; and provided
further, that if requested by the Indemnifying Party, the Indemnified Party
will, at the sole cost and expense of the Indemnifying Party, provide reasonable
cooperation to the Indemnifying Party in contesting any Third Party Claim that
the Indemnifying Party elects to contest. The Indemnified Party may participate
in, but not control, any defense or settlement of any Third Party Claim
controlled by the Indemnifying Party pursuant to this clause (i), and except as
provided in the preceding sentence, the Indemnified Party shall bear its own
costs and expenses with respect to such participation. Notwithstanding the
foregoing, the Indemnified Party may takeover the control of the defense or
settlement of a Third Party Claim at any time if it irrevocably waives its right
to indemnity under Section 9.2 with respect to such Third Party Claim.

 



 12

 



 

(ii) If the Indemnifying Party fails to notify the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Third Party
Claim pursuant to Section 9.3(a), or if the Indemnifying Party gives such notice
but fails to prosecute vigorously and diligently or settle the Third Party
Claim, or if the Indemnifying Party fails to give any notice whatsoever within
the Dispute Period, then the Indemnified Party shall have the right to defend,
at the sole cost and expense of the Indemnifying Party, the Third Party Claim by
all appropriate proceedings, which proceedings shall be prosecuted by the
Indemnified Party in a reasonable manner and in good faith or will be settled at
the discretion of the Indemnified Party(with the consent of the Indemnifying
Party, which consent will not be unreasonably withheld). The Indemnified Party
will have full control of such defense and proceedings, including any compromise
or settlement thereof; provided, however, that if requested by the Indemnified
Party, the Indemnifying Party will, at the sole cost and expense of the
Indemnifying Party, provide reasonable cooperation to the Indemnified Party and
its counsel in contesting any Third Party Claim which the Indemnified Party is
contesting. Notwithstanding the foregoing provisions of this clause (ii), if the
Indemnifying Party has notified the Indemnified Party within the Dispute Period
that the Indemnifying Party disputes its liability or the amount of its
liability hereunder to the Indemnified Party with respect to such Third Party
Claim and if such dispute is resolved in favor of the Indemnifying Party in the
manner provided in clause (iii) below, the Indemnifying Party will not be
required to bear the costs and expenses of the Indemnified Party's defense
pursuant to this clause (ii) or of the Indemnifying Party's participation
therein at the Indemnified Party's request, and the Indemnified Party shall
reimburse the Indemnifying Party in full for all reasonable costs and expenses
incurred by the Indemnifying Party in connection with such litigation. The
Indemnifying Party may participate in, but not control, any defense or
settlement controlled by the Indemnified Party pursuant to this clause (ii), and
the Indemnifying Party shall bear its own costs and expenses with respect to
such participation.

  

(iii) If the Indemnifying Party notifies the Indemnified Party that it does not
dispute its liability or the amount of its liability to the Indemnified Party
with respect to the Third Party Claim under Section 9.2 or fails to notify the
Indemnified Party within the Dispute Period whether the Indemnifying Party
disputes its liability or the amount of its liability to the Indemnified Party
with respect to such Third Party Claim, the amount of Damages specified in the
Claim Notice shall be conclusively deemed a liability of the Indemnifying Party
under Section 9.2 and the Indemnifying Party shall pay the amount of such
Damages to the Indemnified Party on demand. If the Indemnifying Party has timely
disputed its liability or the amount of its liability with respect to such
claim, the Indemnifying Party and the Indemnified Party shall proceed in good
faith to negotiate a resolution of such dispute; provided, however, that if the
dispute is not resolved within thirty (30) days after the Claim Notice, the
Indemnifying Party shall be entitled to institute such legal action as it deems
appropriate.

 

(b) In the event any Indemnified Party should have a claim under Section 9.2
against the Indemnifying Party that does not involve a Third Party Claim, the
Indemnified Party shall deliver a written notification of a claim for indemnity
under Section 9.2 specifying the nature of and basis for such claim, together
with the amount or, if not then reasonably ascertainable, the estimated amount,
determined in good faith, of such claim (an "INDEMNITY NOTICE") with reasonable
promptness to the Indemnifying Party. The failure by any Indemnified Party to
give the Indemnity Notice shall not impair such party's rights hereunder except
to the extent that the Indemnifying Party demonstrates that it has been
irreparably prejudiced thereby. If the Indemnifying Party notifies the
Indemnified Party that it does not dispute the claim or the amount of the claim
described in such Indemnity Notice or fails to notify the Indemnified Party
within the Dispute Period whether the Indemnifying Party disputes the claim or
the amount of the claim described in such Indemnity Notice, the amount of
Damages specified in the Indemnity Notice will be conclusively deemed a
liability of the Indemnifying Party under Section 9.2 and the Indemnifying Party
shall pay the amount of such Damages to the Indemnified Party on demand. If the
Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.

 

(c) The Indemnifying Party agrees to pay the Indemnified Party, promptly as such
expenses are incurred and are due and payable, for any reasonable legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim.

 

 13

 

 

(d) The indemnity provisions contained herein shall be in addition to (i) any
cause of action or similar rights of the Indemnified Party against the
Indemnifying Party or others, and (ii) any liabilities the Indemnifying Party
may be subject to.

 

ARTICLE X

MISCELLANEOUS

 

Section 10.1 GOVERNING LAW; JURISDICTION. This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the Company and
the Investor shall be governed, construed and interpreted in accordance with the
laws of the State of California, without giving effect to principles of
conflicts of law. Each of the Company and Investor hereby submit to the
exclusive jurisdiction of the United States Federal and state courts located in
California with respect to the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein.

 

Section 10.2 JURY TRIAL WAIVER. The Company and the Investor hereby waive a
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other in respect of any matter arising out of or in
connection with the Transaction Documents.

 

Section 10.3 ASSIGNMENT. This Agreement shall be binding upon and inure to the
benefit of the Company and Investor and their respective successors. Neither
this Agreement nor any rights of Investor or the Company hereunder may be
assigned by either party to any other person.

 

Section 10.4 THIRD PARTY BENEFICIARIES. This Agreement is intended for the
benefit of the Company and Investor and their respective successors, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

Section 10.5 TERMINATION. The Company may terminate this Agreement at any time
by written notice to the Investor. Additionally, this Agreement shall terminate
at the end of Commitment Period or as otherwise provided herein; provided,
however, that the provisions of Articles IX, and Sections 10.1 and 10.2 shall
survive the termination of this Agreement for a period of twenty four (24)
months.

 

Section 10.6 ENTIRE AGREEMENT, AMENDMENT; NO WAIVER. This Agreement and the
instruments referenced herein contain the entire understanding of the Company
and Investor with respect to the matters covered herein and therein and, except
as specifically set forth herein or therein, neither the Company nor Investor
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.

 

Section 10.7 FEES AND EXPENSES. The Company agrees to pay for the preparation of
this Agreement through the issuance of the Commitment Note. The Company agrees
to pay its own expenses in connection with the review of this Agreement and
performance of its obligations hereunder. The Company shall pay all stamp or
other similar taxes and duties levied in connection with issuance of the Put
Shares pursuant hereto.

 

 14

 

 

Section 10.8 COUNTERPARTS. This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument. This Agreement may be delivered to the
other parties hereto by email of a copy of this Agreement bearing the signature
of the parties so delivering this Agreement.

 

Section 10.9 SEVERABILITY. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that such severability shall be ineffective if
it materially changes the economic benefit of this Agreement to any party.

 

Section 10.10 FURTHER ASSURANCES. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

Section 10.11 NO STRICT CONSTRUCTION. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

Section 10.12 EQUITABLE RELIEF. The Company recognizes that in the event that it
fails to perform, observe, or discharge any or all of its obligations under this
Agreement, any remedy at law may prove to be inadequate relief to Investor. The
Company therefore agrees that Investor shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.

 

Section 10.13 TITLE AND SUBTITLES. The titles and subtitles used in this
Agreement are used for the convenience of reference and are not to be considered
in construing or interpreting this Agreement.

 

Section 10.14 REPORTING ENTITY FOR THE COMMON STOCK. The reporting entity relied
upon for the determination of the Closing Price for the Common Stock on any
given Trading Day for the purposes of this Agreement shall be Bloomberg Finance
L.P. or any successor thereto. The written mutual consent of Investor and the
Company shall be required to employ any other reporting entity.

 

Section 10.15 PUBLICITY. The Company and Investor shall consult with each other
in issuing any press releases or otherwise making public statements with respect
to the transactions contemplated hereby and no party shall issue any such press
release or otherwise make any such public statement without the prior written
consent of the other parties, which consent shall not be unreasonably withheld
or delayed, except that no prior consent shall be required if such disclosure is
required by law, in which such case the disclosing party shall provide the other
parties with prior notice of such public statement. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of Investor without
the prior written consent of such Investor, except to the extent required by
law. Investor acknowledges that this Agreement and all or part of the
Transaction Documents may be deemed to be "material contracts" as that term is
defined by Item 601(b)(10) of Regulation S-K, and that the Company may therefore
be required to file such documents as exhibits to reports or registration
statements filed under the Securities Act or the Exchange Act. Investor further
agrees that the status of such documents and materials as material contracts
shall be determined solely by the Company, in consultation with its counsel.

 

[-Signature page follows-]

 



 15

 



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written. 

 



 

COMPANY:

 

FRANCHISE HOLDINGS INTERNATIONAL, INC.

    By:/s/ Steven Rossi

 

 

Name:

Steven Rossi

 

 

Title:

Chief Executive Officer

 

 

 

 

 

INVESTOR:

KODIAK CAPITAL GROUP, LLC

By:

/s/ Ryan Hodson

Name:

Ryan Hodson

Title:

Managing Member

  



[-Signature page to Equity Purchase Agreement-]

 

 16

 

  
EXHIBIT A

 

FORM OF PUT NOTICE

 

TO: KODIAK CAPITAL GROUP, LLC

 

We refer to the Equity Purchase Agreement dated May 24, 2016 (the "Agreement")
entered into by Franchise Holdings International, Inc. (the "Company") and you.
Capitalized terms defined in the Agreement shall, unless otherwise defined, have
the same meaning when used herein.

 

We hereby:

 

1)

Give you notice that we require you to purchase ______________ Put Shares;

2)

Floor Price __________;

3)

Certify that, as of the date hereof, to the best of our knowledge, the
conditions set forth in Section 7.2 of the Agreement are satisfied.

 



Date: ________, 2016By:

 

 

Name:

 

 

Title:

 

 





 17

 



 

EXHIBIT B

 

FORM OF CERTIFICATE OF THE CHIEF EXECUTIVE OFFICER OF FRANCHISE HOLDINGS
INTERNATIONAL, INC.

 

Pursuant to Section 7.2(j) of that certain Equity Purchase Agreement dated May
24, 2016 (the "Agreement") by and between the Company and KODIAK CAPITAL GROUP,
LLC (the "Investor"), the undersigned, in his capacity as the Chief Executive
Officer of FRANCHISE HOLDINGS INTERNATIONAL, INC. (the "Company"), and not in
his individual capacity, hereby certifies, as of the date hereof (such date, the
"Condition Satisfaction Date"), the following:

 

1.

The representations and warranties of the Company are true and correct in all
material respects as of the Condition Satisfaction Date as though made on the
Condition Satisfaction Date (except for representations and warranties
specifically made as of a particular date) with respect to all periods, and as
to all events and circumstances occurring or existing to and including the
Condition Satisfaction Date, except for any conditions which have temporarily
caused any representations or warranties of the Company set forth in the
Agreement to be incorrect and which have been corrected with no continuing
impairment to the Company or Investor; and

2.

All of the Company's conditions to Closing set forth in Section 7.2 of the
Agreement have been satisfied as of the Condition Satisfaction Date.

 

Capitalized terms used herein shall have the meanings set forth in the Agreement
unless otherwise defined herein.

 

IN WITNESS WHEREOF, the undersigned has hereunto affixed his hand as of the
__________ day of ____________, 2016.

 

 



By:

 

 

Name:

 

 

Title:

 



 

 

18

--------------------------------------------------------------------------------